Case 7:20-cv-09246-PMH Document 1-1 Filed 11/04/20 Page 1 of 12

Exhibit

 

 

 

 
Case 7:20-cv-09246-PMH Document 1-1 Filed 11/04/20 Page 2 of 12

 

 

 

 

 

(FILED: ORANGE COUNTY CLERK 06/16/2020 09:30 AM INDEX NO. BFO02804-2020
NYSCEP Doc. No... 1 . RECEIVED NYSCEF: 06/16/2020
Date af Filing:
Index #:
Plaintiff designates
Orange County
as the place of tial.
The basis of venue is the
Lo _.  .. , Plaintiff's residence address,
Plaintiff resides at
20 Southside Place
Tuxedo, NY 10987
SUPREME COURT OF THE STATE OF NEW YORK.
COUNTY OF ORANGE
x
MARIA.MORGAN,
Plaintiff,
-against-
“WAL-MART STORES EAST, LP,
Defendant.
. x
To the above-named defendant(s);

 

YOU ARE HEREBY SUMMONED, to answer the complaint in this action and to —
serve a copy of your answer, or, if the complaint js not served with this summons, to
serve a notice of appearance, on the plaintiffs attomeys within - 20- days after the
service of this summons, exclusive.of the day of service (or within 30 days after the
service is complete if this summons is not personally delivered to you within the State of
New York); and in case of your faire to appear or answer, judgment will be taken
against you by default for the relief demanded in the ccamp lai.

SOBO & & SOBO, LLP

 

Attomeys for Plaintiff
Qne Dolson Avenre
Middletown, NY 10940
(845) 343-7626

Dated: Paes 2s , 2020
Middletown, New York

Defendants’ addresses; See Complaint

“led in Orange County 06/16/2020 09:30:28 AM $0.00 Bk 514@f 6Pg: 1806 Index 4 EFOO2804-2020 Clerk: DK
Case 7:20-cv-09246-PMH Document 1-1 Filed 11/04/20 Page 3 of 12

 

RECEIVED NYSCEF: 06/16/2020

(FILED: ORANGE COUNTY CLERK 06/16/2020 09:30 AM INDEX NO. EF002804-2020

*NYSCEF DOC. NO., 1

i

SUPREME COURT OF THE STATE OF NEW YORK.

 

COUNTY OF ORANGE
Xx
MABIA MORGAN,
Plaintiff, VERIFIED
; COMPLAINT
> eigen o e vec ee ee eee i See
Index No.:
WAL-MART STORES EAST, LP,
Defendant.

 

Plaintiff, MARIA MORGAN, by their attorneys, SOBO & SOBO, L.LP., as and
for the Verified Complaint, herein alleges the following:

1, That at all times hereinafter mentioned, the plaintiff wes and still is a resident
of the County of Orange, State of New York,

2. That at all times hereinafter mentioned, the defendant, WAL-MART STORES
BAST, LP, was and still is 4 foreign limited partnership. daly authorized to do business
within the State of New York.

3. That at all times hereinafter mentiored, the defendant, WAL-MART STORES
BAST, LP. was a still is a business entity doing business within the State of New York.

_4. That at all times hereinafter mentioned, the defendant, WAL-MART STORES

FAST, LP, was the owner of a certain premises located at 3133 E Main St, Mohegan. __
Lake, County of Westchester, State of New York, known as “Walmart Store #2531." |

5. That at all times hereinafter mentioned, the defendant, WAL-MART STORES

EAST, LP, maintained the aforesaid premises.

2 of 6
Case 7:20-cv-09246-PMH Document 1-1 Filed 11/04/20 Page 4 of 12

 

 

(FILED: ORANGE COUNTY CLERK 06716/2020 09:30 AM INDEX NO. EF002804-2020
« NYSCEF DOC, NO. 1 : ° RECEIVED NYSCEF: 06/16/2020

6, That at all times hereinafter mentioned, the defendant, WAL-MART STORES
EAST, LP, managed the aforesaid premises.

7. That af all times hereitiafter mentioned, the defendant, WAL-MART STORES
EAST, LP, controlled the aforesaid premises.

8. That at all'times hereitrafter mentioned, the defendant; WAL-MART STORES
EAST, LP, operated the aforesaid premises.

9. That at all times hereinafter mentioned, the defendant, WAL-MART STORES
EAST, LP, was. the lessee of the aforesaid premises.

10. That at all times hereinafter mentioned, the defendant, WAL-MART
STORES EAST, LP, was the lessor of the aforesaid premises.

Il. That atall times hereinafter mentioned, the interior of store #2531, located on
the aforesaid premises was the sifus of the within accident.

12. That on or about the 24% day of October, 2017, while this plaintiff was
lawfylly upon the aforesaid premises, a large item of merchundise fell from a high shelf,
striking the plaintiff, thereby sustaining severe and serious personal injuries.

13, The negligent, wanton, reckless and careless atts of the defendants, their
agents, servants and/or employees were a cause of the accident and resultant injuries.

14, That the defendants, their agents, servants and/or employees were. negligent,

__ Wanton, reckless and cateless in, atnong other things, allowing, causing and/or permitting _. _
dangerous, hazardous, and/or unsafe conditions to exist on the aforesaid pretnises; in the
ownership, operation, maintenance, management, inspection, repair and/or control of the
aforesaid preiises; in the negligent manner in which they kept, placed, stored, and made

available select items for purchase thereat by arranging them in such a manner that they

3 of 6
Case 7:20-cv-09246-PMH Document 1-1 Filed 11/04/20 Page 5 of 12

 

 

(FILED: ORANGE COUNTY CLERK 06/16/2020 05:30 ay INDEX NO. EF002804-2020
« NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 06/16/2620

a

posed a hazard to shoppers} by stocking the shelves in an unsafe manner; in failing to
secure’propetly the merchandise; in failing to perform reasonable periodic inspections; in
failing to take safe, reasonable and proper cofrective action to abate a dangerous
condition; in the reglizent hiring of defendants’ employees; in the negligent retention of
” the defendanits’ employees; in the negligerit supervision of defendants’ employces; jn
acting with reckless disregard for the safety of others, afd the defendants, their agents,
servants and/or employees were in other ways negligent, wanton, reckless and careless.

15. That the defendants, their agents, servants and/or employees bad actual
and/or constructive notice of the dangerous and/or defective conditions in that the
conditions existed for a sufficient length of time prior to the happening of the incident
and in the exercise of reasonable care, the defendants could have and should have had
knowledge and notice thereof and further, the defendants, their agents, seryants and/or
employees created said condition.

16. The limited lisbility provisions of CPLR 1601 do not apply pursuant to the
exceptions of CPLR 1602, including, but not, limited to, 1602(2)(iv), 1602¢7) and
1602(11).

17. That by reason of the foregoing, this plaintiff was caused to sustain severe
and sefious personal injuries to taind and body, sore of which, uport information and
belief, are permanent with permanent effects of'pain, disability, disfigurenient.and logs of _.
body function. Further, this plaintiff was caused to expend and becotne obligated for
diverse sums of money for the putfose of obtaining nredical care and/or cure in an effort
to alleyinfs the suffering and ills sustained as a result of this accident; the plaintiff further

was caused to lose substantial periods of time from their norma! vocation and activities,

4 of 6
Case 7:20-cv-09246-PMH Document 1-1 Filed 11/04/20 Page 6 of 12

 

(FILED: ORANGE COUNTY CLERK 06/16/2020 09:30 INDEX NO. EFO02804-2020

* NYSCEF DOC. No. 1 RECEIVED NYSCEF: 06/16/2020

and upon information and belief, may continue in that way into the fisture and suffer
similar losses.

18, That by reason of the foregoing, this plaintiff has been daniaged in ¢ sum
that exceeds the jurisdiotional limits of all lowér courts which would othetwise have
jutisdiction of this matter,

WHEREFORE, plaintiff demands judgment against the defendants, and tach of
them, as follows:. .

A sum that exceeds the jurisdictional limits of all lower coutts which would
otherwise have jurisdiction in this matter, together with the costs and disbursements of

this action,

DATED: May 25, 2020
Middletown, New Vark

 

SOBO & SOBO, LLP
Attomeys for Plaintif
One Dolson Avenue
Middletown, NY 10940
(845) 343-7626

TO: WAL-MART STORES EAST, LP
CT Corporation System
28 Liberty Street
New York, NY 10005
Via Secretary of State

5 of 6
Case 7:20-cv-09246-PMH Document 1-1 Filed 11/04/20 Page 7 of 12

 

 

 

 

(FILED: “ORANGE COUNTY CLERK 06/16/2020 09:30 AM INDEX NO. EFO02604-2020
“ NYSCEF poc. No. 1 iat = RECEIVED NYSCEF: 06/16/2020
VERIFICATION

STATE OF NEW YORK, COUNTY OF ROCKLAND Ss;

MARIA MORGAN, being duly swom, says; I am the plaintiff‘in the action herein;
i have read the annexed Verified Complaint, know the contents thereof and. the’
same are true to my knowledge, except those matters therein which are statéd to be
alleged on information and belief, and as to those thafters [ believe them to be true.

ha

MARIA MORGAN

Sworn to before me on

Guse. \S , 20%

hace 8 Ransrnenne

HEILA 5 ROSENRAUCH,
otARY PUBLIC, STATE OF NEW YORE
Registration No. =

Qualified Ragijand Com Para
syoomid eter hae tL POE

 

 

 

 

 

6 of 6
flO

Case 7:20-cv-09246-PMH

Document 1-1 Filed 11/04/20 Page 8 of 12

SERVED PY

Sa MAS chit
ened 88

     
  

  

  

  

€CNE 39003 0E
Case 7:20-cv-09246-PMH Document 1-1 Filed 11/04/20 Page 9 of 12

 

WM 20-313 JO
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ORANGE
x
MARIA MORGAN, Index No.: EF002804-2020
Plaintiff,
-against- VERIFIED ANSWER
WAL-MART STORES EAST, LP,
Defendant.
x

 

The defendant, WAL-MART STORES EAST, LP, by its attorneys, BRODY
O'CONNOR & O'CONNOR, answering the Verified Complaint herein states upon information
and belief:
1: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “1” and each and every part thereof.
2: The allegations contained in paragraphs marked “2” and “3” are admitted.
3: Defendant denies the allegations set forth in paragraph marked “4” except
admits that WAL-MART STORES EAST, LP is a sublessee of that portion of the premises
at 3133 E. Main Street, Mohegan Lake, New York that comprises the Mohegan Lake
Walmart store.
4: Defendant denies the allegation set forth in paragraphs marked “5”, “6” and
“7” and refers all questions of law to the trial court.
5: Defendant denies the allegations set forth in paragraphs marked “8” and
“9” except admits that WAL-MART STORES EAST, LP is the operator of the Mohegan

Lake Walmart store.
Case 7:20-cv-09246-PMH Document 1-1 Filed 11/04/20 Page 10 of 12

6: Defendant denies the allegations set forth in paragraph marked “10” and
each and every part thereof.

7: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraphs marked “11” and “12” and each and every
part thereof.

8: Defendant denies the allegations set forth in paragraphs marked “13”, “14”
and “15” and each and every part thereof.

9: Defendant denies the allegation set forth in paragraph marked “16” and
refers all questions of law to the trial court.

10: Defendant denies having knowledge or information sufficient to forma
belief as to the allegations set forth in paragraphs marked “17” and “18” and each and every
part thereof.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

11: The plaintiff was guilty of culpable conduct, including contributory
negligence and/or assumption of risk, and should an award be made to plaintiff, same should
be diminished in the proportion which the culpable conduct and/or contributory negligence
and/or assumption of risk attributable to the plaintiff bears to the culpable conduct and/or
negligence which caused the damages.

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

12: In the event that plaintiff recovers judgment against this answering
defendant and it is determined that plaintiff's damages was caused in whole or in part by two
or More joint tortfeasors, then defendant’s liability herein for non-economic loss may not
exceed its equitable share of said damages in accordance with its relative culpability, as

provided by Section 1601 of the CPLR.
Case 7:20-cv-09246-PMH Document 1-1 Filed 11/04/20 Page 11 of 12

AS AND FOR A THIRD AFFIRMATIVE DEFENSE
13: Plaintiff's recovery, if any shall be reduced by the amount of any
collateral payments received, in accordance with CPLR Section 4545.
WHEREFORE, defendant, WAL-MART STORES EAST, LP, requests judgment
dismissing the Complaint herein, together with costs and disbursements of this action.

Dated: Northport, New York
July 13, 2020

Yours, etc.

BRODY O'CONNOR & O'CONNOR
Attorneys for Defendant

By:

 

PATRICIA A. O’CONNOR
7 Bayview Avenue
Northport, New York 11768
(631) 261-7778

File No.: WM 20-313 JO

TO: SOBO & SOBO, LLP
Attorneys for Plaintiff
One Dolson Avenue
Middletown, New York 10940
(845) 343-7626
Case 7:20-cv-09246-PMH Document 1-1 Filed 11/04/20 Page 12 of 12

AFFIRMATION BY ATTORNEY

The undersigned, an attorney admitted to practice in the Courts of the State of
New York, shows:

That affirmant is the attorney for the defendant in the within action; that affirmant
has read the foregomg Verified Answer and knows the contents thereof: that the same is true to
the affirmant’s knowledge, except as to the matters therein stated to be alleged on information
and belief and that as to those matters, affirmant believes it to be true.

Affirmant further says that the reason this Verification is made by deponent and
not by the defendant is that defendant is a foreign limited partnership.

The ground of belief as to all matters not stated upon deponent’s knowledge are
documents, correspondence and records maintained in your deponent’s files and conversations
and conferences has with the defendant.

The undersigned affirms that the foregoing statements are true under the penalties
of perjury.

Dated: Northport, New York
July 13, 2020

 

PATRICIA A. O’CONNOR
